211 F.2d 50
94 U.S.App.D.C. 2
RIDGLEY et al.v.VANDRIESEN et al.
No. 11944.
United States Court of Appeals District of Columbia Circuit.
Argued March 8, 1954.Decided March 18, 1954.

Mr. Hubert B. Pair, Washington, D.C., with whom Mr. Austin L. Fickling, Washington, D.C., was on the brief, for appellants.
Mr. J. George Gately, Washington, D.C., with whom Mr. James J. Gorman, Jr., Washington, D.C., was on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment denying specific performance of an alleged contract to sell a house.  The District Court found, in effect, that appellants did not accept the appellees' offer until after appellees had made a valid contract to sell the house to other persons who knew nothing of the offer.  The record supports this finding.


2
Affirmed.